Exhibit 21.1 Subsidiaries of InnerWorkings,Inc. NameofSubsidiary StateofOrganization Applied Graphics,Inc. Hawaii Graphography Limited LLC New York Corporate Edge,Inc. New Jersey Spectrum Printing Services California Brown + Partners, Inc Pennsylvania Graphic Resource Group, Inc Minneapolis Data Flow Media Systems LP Texas CoreVision, Inc. Illinois Origen Partners Georgia Marketing-Out-of-the-Box Illinois MediaLink Creative Solutions Wisconsin Mikam Graphics New York CSP Ohio etrinsic United Kingdom Print Systems, Inc. Michigan
